Citation Nr: 1114638	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  09-23 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for dental disability for compensation purposes.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had approximately 21 years of active duty service until his retirement in January 1993. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2008, a statement of the case was issued in June 2009, and a substantive appeal was received in July 2009.  

A claim for service connection is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  In a March 2008 letter, the RO informed the Veteran that his claim had also been forwarded to the Dental Eligibility Section at the VA Medical Center in El Paso, Texas, so that it could determine whether the Veteran was eligible for dental treatment.  It does not appear from the record that any determination has been made on the dental treatment claim, and this matter is hereby referred to the RO for appropriate follow-up with the Dental Eligibility Section to ensure that the claim is adjudicated and the Veteran properly notified so that he may initiate an appeal if he disagrees with that determination.  

In the March 2008 letter, the RO indicated that it was working on the claim for compensation (as opposed to the claim for treatment).  However, in the June 2008 rating decision and June 2009 statement of the case, the RO incorrectly listed the issue it was denying as the one for dental treatment.  However, review of the laws and regulations cited by the RO and the RO's analysis makes it clear that it was in fact denying entitlement to dental disability for compensation purposes, and the issue has been listed as such on the first page of this decision of the Board.  In other words, the following decision of the Board is limited to the issue of service connection for compensation purposes; the issue of service connection for treatment purposes is not in appellate status at this time.  



FINDING OF FACT

The Veteran's dental bridge procedure for teeth nos. 28-31 was not a result of trauma in service.


CONCLUSION OF LAW

Dental disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in March 2008 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in March 2008, which was prior to the June 2008 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).   In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, the March 2008 notice also gave notice of the types of evidence necessary to establish a disability rating or effective date for the disability on appeal.  

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records and private treatment records.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

The Board observes that a VA examination with nexus opinion is not required in order to make a final adjudication in this case.  McLendon v. Nicholson, 20 Vet.App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards set forth in McLendon are not met in this case. 

Initially, the evidence does not establish that the Veteran suffered "an event, injury or disease in service," so it is not necessary to obtain a VA medical opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent such evidence, the Board finds that it is unnecessary to require the Veteran to report for a VA medical examination or to ask a medical expert to review the record because any examination report or medical opinion could not provide competent evidence of the manifestation of dental trauma in service.  
In this case, the Board finds that a VA medical opinion or examination is not necessary with regard to the question of etiology.  The service treatment records do not reflect the occurrence of a dental trauma, nor has the Veteran asserted any such trauma.  Because the evidence does not establish that the Veteran suffered "an event, injury or disease in service," it is not necessary to obtain a VA medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent such evidence, the Board finds it unnecessary to require the Veteran to report for a VA medical examination or to ask a medical expert to review the record because any examination report or medical opinion could not provide competent evidence that a dental trauma occurred in service.

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal. 

Analysis

The Veteran is claiming entitlement to service connection for dental disability.  The Veteran claims he should be compensated for a dental bridge for teeth nos. 29-31.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  As such, service connection for compensation purposes is not available for a dental condition other than one resulting from dental trauma.  

The Board notes that, in a precedent opinion, VA's General Counsel held that dental treatment of teeth, even extractions, during service did not constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

The Board acknowledges that service treatment records reflect that the Veteran underwent dental treatment while in service.  Specifically, in April 1979, the Veteran had a full gold bridge put in place of teeth nos. 29-31.  Part of this record is redacted, but nevertheless, nothing in the entries indicate that this dental procedure was done due to some type of dental trauma.  Review of the record appears to indicate that the part redacted was simply crossed out because a different type of material for the bridge was used.  The Veteran also underwent other routine dental work on various occasions.  

Significantly, the Veteran has not claimed that the bridge procedure was needed  due to some sort of dental trauma during service.  In his statements of record, he is primarily claiming that the bridge had worn severely and become loose causing pain when he chewed on his right side.  

In support of his claim, the Veteran submitted an April 2008 statement from a private dentist as well as a treatment record.  He observed that the Veteran presented with a large abfraction lesion on the buccal of tooth no. 29 below the margin of his bridge.  The occusal-buccal surface of the gold crown was severely worn leading the examiner to believe that traumatic occlusion was the cause of the lesion on no. 29.  The examiner also noted that the Veteran was missing teeth on the left side of his mouth, which was also contributing to his occlusion on no. 29.  The examiner recommended replacing the bridge and partial dentures to stabilize his occlusion.  Nevertheless, significantly, nothing in these records show that the Veteran suffered any sort of dental trauma while in service, or link any current dental problems to any dental trauma in service.   
  
The evidence as outlined above clearly shows that the Veteran did not experience dental trauma during service.  Rather, the private examiner indicated that a traumatic occlusion was the cause of the current lesion on tooth no. 29.  The Board observes that a traumatic occlusion is also called a bad bite in dentistry and in such a condition, a person's teeth are not aligned properly.  Accordingly, service connection for compensation purposes must be denied.  In conclusion, a preponderance of the evidence is against the Veteran's claim for dental disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for dental disability for compensation purposes is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


